Exhibit 10.2

NON-QUALIFIED STOCK OPTION AWARD AGREEMENT

TURNING POINT BRANDS, INC.
2015 Equity Incentive Plan

This NON-QUALIFIED STOCK OPTION AWARD AGREEMENT (this “Agreement”), is made as
of ____________________ (the “Grant Date”) between Turning Point Brands, Inc., a
Delaware corporation (the “Company”), and _____________ (the “Participant”), and
is made pursuant to the terms of the Company’s 2015 Equity Incentive Plan (the
“Plan”). Capitalized terms used herein but not defined shall have the meanings
set forth in the Plan.

Section 1.   Option. The Company hereby grants to the Participant, as of the
Grant Date, the right and option (this “Option”) to purchase _____________
Shares, at a price per Share equal to $___________ (the “Exercise Price”),
subject to such vesting, transfer and other restrictions and conditions as set
forth in this Agreement. This Option is not intended to qualify as an Incentive
Stock Option.

Section 2.   Vesting Requirements.

(a)   Generally. Except as otherwise provided herein, 50% of this Option shall
be vested and exercisable as of the Grant Date, 25% shall vest and become
exercisable on the first anniversary of the Grant Date, and the remaining 25%
shall vest and become exercisable on the second anniversary of the Grant Date
(each such date, a “Vesting Date”) [or alternate vesting schedule], subject to
the Participant’s continuous service or employment (“Service”) with the Company
or its Affiliates from the Grant Date through the applicable Vesting Date.

(b)   Terminations of Service. Upon the occurrence of a termination of the
Participant’s Service with the Company and its Affiliates, the unvested portion
of this Option shall immediately be forfeited and cancelled, and the Participant
shall not be entitled to any compensation or other amount with respect thereto.

Section 3.   Term. This Option shall terminate upon the earliest to occur of the
following:

(a)   Expiration. This Option shall terminate immediately upon the _____
anniversary of the Grant Date (the “Expiration Date”).

(b)   Death; Disability. If the Participant’s Service with the Company and its
Affiliates is terminated due to the Participant’s death or Disability, then the
vested portion of this Option shall remain exercisable for one year following
such termination (at which time this Option shall be cancelled), but in no event
later than the Expiration Date.

(c)   Cause. If the Participant’s Service with the Company and its Affiliates is
terminated for Cause, then this Option (both the vested and unvested portions)
shall be cancelled immediately upon the occurrence of such termination.

(d)   Other Terminations of Service. If the Participant’s Service with the
Company and its Affiliates is terminated in a manner that is not otherwise
specified in this Section 3, then the vested portion of this Option shall remain
exercisable for 90 days following such termination (at which time this Option
shall be cancelled), but in no event later than the Expiration Date.

Section 4.   Exercise. Subject to the terms of this Agreement and the Plan, the
vested portion of this Option may be exercised, in whole or in part, upon the
Participant’s delivery to the Company of the aggregate Exercise Price in
accordance with the terms of the Plan, in cash, or, subject to approval by the
Committee in its discretion, (i) by transfer of other Shares which (A) in the
case of Shares acquired from the Company, have been owned by the Participant for
more than six months on the date of surrender, and (B) have a Fair Market Value
on the date of surrender equal to the aggregate exercise price of the Shares
with respect to which the Option or portion thereof is being exercised; or (ii)
by surrender of Shares issuable upon the exercise of the Option having a Fair
Market Value on the date of exercise equal to the aggregate exercise price of
the shares with respect to which the Option or portion thereof is being
exercised.

Section 5.   Restrictions on Transfer. No portion of this Option (nor any
interest therein) may be sold, assigned, alienated, pledged, attached or
otherwise transferred or encumbered by the Participant otherwise than by will or
by the laws of descent and distribution, and any such purported sale,
assignment, alienation, pledge, attachment, transfer or encumbrance shall be
void and unenforceable against the Company or any Affiliate; provided that the
designation





1



of a beneficiary shall not constitute a sale, assignment, alienation, pledge,
attachment, transfer or encumbrance. Notwithstanding the foregoing, at the
discretion of the Committee, this Option may be transferred by the Participant
solely to the Participant’s spouse, siblings, parents, children and
grandchildren or trusts for the benefit of such persons or partnerships,
corporations, limited liability companies or other entities owned solely by such
persons, including, but not limited to, trusts for such persons.

Section 6.   Investment Representation. Upon acquisition of Shares pursuant to
this Option at a time when there is not in effect a registration statement under
the Securities Act of 1933, as amended (the “Securities Act”), relating to the
Shares, the Participant hereby represents and warrants, and by virtue of such
acquisition shall be deemed to represent and warrant, to the Company that the
Shares shall be acquired for investment and not with a view to the distribution
thereof, and not with any present intention of distributing the same, and the
Participant shall provide the Company with such further representations and
warranties as the Company may require in order to ensure compliance with
applicable federal and state securities, blue sky and other laws. No Shares
shall be acquired unless and until the Company and/or the Participant shall have
complied with all applicable federal or state registration, listing and/or
qualification requirements and all other requirements of law or of any
regulatory agencies having jurisdiction, unless the Committee has received
evidence satisfactory to it that the Participant may acquire such shares
pursuant to an exemption from registration under the applicable securities laws.
Any determination in this connection by the Committee shall be final, binding
and conclusive. The Company reserves the right to legend any certificate or book
entry representation of the Shares, conditioning sales of such shares upon
compliance with applicable federal and state securities laws and regulations.

Section 7.   Securities Laws/Legend on Certificates. The issuance and delivery
of certificates representing Shares acquired pursuant to this Option shall
comply with all applicable requirements of law, including without limitation the
Securities Act, the rules and regulations promulgated thereunder, state
securities laws and regulations, and the regulations of any stock exchange or
other securities market on which the Company’s securities may then be traded. If
the Company deems it necessary to ensure that the issuance of securities under
the Plan is not required to be registered under any applicable securities laws,
each Participant to whom such security would be issued shall deliver to the
Company an agreement or certificate containing such representations, warranties
and covenants as the Company which satisfies such requirements. The certificates
representing the Shares acquired pursuant to this Option shall be subject to
such stop transfer orders and other restrictions as the Committee may deem
reasonably advisable, and the Committee may cause a legend or legends to be put
on any such certificates to make appropriate reference to such restrictions.

Section 8.   Adjustments. This Option shall be subject to the adjustment as
provided in Section 4(b) of the Plan.

Section 9.   No Right of Continued Service. Nothing in the Plan or this
Agreement shall confer upon the Participant any right to continued Service with
the Company or its Affiliates.

Section 10.   Tax Withholding. This Agreement and this Option shall be subject
to tax and/or other withholding in accordance with Section 16(e) of the Plan.

Section 11.   No Rights as a Stockholder; No Dividends. The Participant shall
not have any privileges of a stockholder of the Company with respect to this
Option, including without limitation any right to vote any Shares underlying
this Option or to receive dividends or other distributions in respect thereof,
unless and until Shares underlying this Option are delivered to the Participant
following the exercise of this Option in accordance with Section 4 hereof.

Section 12.   Clawback. This Option will be subject to recoupment in accordance
with any existing clawback policy or clawback policy that the Company is
required to adopt pursuant to the listing standards of any national securities
exchange or association on which the Company’s securities are listed or as is
otherwise required by the Dodd-Frank Wall Street Reform and Consumer Protection
Act or other applicable law. In addition, the Board may impose such other
clawback, recovery or recoupment provisions as the Board determines necessary or
appropriate, including but not limited to a reacquisition right in respect of
previously acquired Shares or other cash or property upon the occurrence of
Cause. The implementation of any clawback policy will not be deemed a triggering
event for purposes of any definition of “good reason” for resignation or
“constructive termination.”

Section 13.   Amendment and Termination. Subject to the terms of the Plan, any
amendment to this Agreement shall be in writing and signed by the parties
hereto. Notwithstanding the immediately-preceding sentence, subject to the terms
of the Plan, the Committee may waive any conditions or rights under, amend any
terms of, or alter, suspend,





2



discontinue, cancel or terminate, this Agreement and/or this Option; provided
that, subject to the terms of the Plan, any such waiver, amendment, alteration,
suspension, discontinuance, cancellation or termination that would materially
impair the rights of the Participant or any holder or beneficiary of this Option
shall not be effective without the written consent of the Participant, holder or
beneficiary.

Section 14.   Construction. This Option is granted by the Company pursuant to
the Plan and is in all respects subject to the terms and conditions of the Plan.
The Participant hereby acknowledges that a copy of the Plan has been delivered
to the Participant and accepts this Option hereunder subject to all terms and
provisions of the Plan, which are incorporated herein by reference. In the event
of a conflict or ambiguity between any term or provision contained herein and a
term or provision of the Plan, the Plan will govern and prevail. The
construction of and decisions under the Plan and this Agreement are vested in
the Committee, whose determinations shall be final, conclusive and binding upon
the Participant.

Section 15.   Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of Delaware, without giving effect to the
choice of law principles thereof.

Section 16.   Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

Section 17.   Binding Effect. This Agreement shall inure to the benefit of and
be binding upon the parties hereto and their respective heirs, executors,
administrators, successors and assigns.

Section 18.   Entire Agreement. This Agreement and the Plan constitute the
entire agreement between the parties with respect to the subject matter hereof
and thereof, merging any and all prior agreements.

[SIGNATURES ON FOLLOWING PAGE]





3



IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the Grant Date.

 
TURNING POINT BRANDS, INC.
 
 
 
 
 
By:
/s/ James Dobbins
 
Name:
James Dobbins
 
Title:
SVP — General Counsel
 
 
 
 
 
PARTICIPANT
   
 
 
 
 
 
Participant’s Signature
Date
 
 
 
 
 
Name:
 
 
Address:
 
 
Address:
 









4

